DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show first terminal voltage V1 of fuse 15 and second terminal voltage V2 of the fuse and a divided voltage V3 of the micro-controller processing unit 140 as described in the specification in [0016-0017] and [0021].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 9, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kim Jin Seob, hereinafter “Kim” (KR 2008/0015215). 
Regarding claim 1, Kim in [Fig. 2], discloses an operation method for a backup power supply of an electronic system [such as the secondary battery protection circuit 10 corresponds to the backup power supply of an electronic system], wherein the backup power supply [see 10] comprises a fuse [see fuse 80], and the operation method comprises: 5estimating a reading voltage error [such that depending on whether the battery voltage is low via sense resistor 70 and sensing wire 40 in the case where the total voltage of the fuse is overvoltage or undervoltage a fuse control switch 90 is selectively opening and closing the flow to detect an abnormal state such as overcharge “overvoltage” which corresponds to the estimated reading voltage error] and a resistance of the fuse [in addition when the resistance characteristic of the fuse is deteriorated and monitored via microcontroller 100 sensing a voltage across the fuse and comparing it with a reference range also be interpreted as a reading voltage error.  see page 1, paragraph [0005] and page 2 [1st  and 2nd  paragraphs with page 2]; reading a real-time battery discharging current [see sensing resistor 70 which sensing the discharge current flowing through the secondary battery 20, see page 1 and 2nd paragraph]; reading and calculating a voltage difference between two terminals of the fuse [see two sensing wires 130 for sensing the voltage difference from both terminals of the fuse 80 and inputting the sensed voltage difference to the microcontroller 100, see page 4]; and determining whether to send a fuse replacement message “failure occurrence signal is output corresponding to a fuse replacement message” to the 10electronic system according to the voltage difference between the two terminals of the fuse, the reading voltage error, the resistance of the fuse and the real-time battery discharging current [see abstract and page 4].  
Regarding claims 2 and 6, Kim in [Figs. 1 and 3], discloses the operation method according to claims 1 and 5, wherein when in the step of determining whether to send the fuse replacement message “failure occurrence signal is output corresponding to a fuse replacement message” to the electronic 15system, whether the voltage difference between the two terminals via sensing voltage terminals [see 130] of the fuse [see 80] is greater than the value of (l*R+AV) is determined, wherein I, R and AV respectively represent the real-time battery discharging current, the resistance of the fuse and the reading voltage error [see abstract and page 4]. 
Regarding claims 3 and 7, Kim in [Figs. 1 and 3], discloses the operation method according to claims 2 and 6, wherein when it is 12File: US14947F0SUNDIAL CONFIDENTIALdetermined that the voltage difference between the two terminals of the fuse [see 130 and 80] is greater than the value of (l*R+AV), it is determined that the fuse replacement message is sent to the electronic system [see abstract and page 4]. 
Regarding claim 5, Kim in [Figs. 1 and 3], discloses a backup power supply of an electronic system [such as the secondary battery protection circuit 10 corresponds to the backup power supply of an electronic system] comprises: a battery string [see 30] configured to provide a power to the electronic system [see 10]; 13File: US14947F0SUNDIAL CONFIDENTIAL a fuse [see 80] coupled to the battery string [see 30]; a battery monitoring protection unit [see battery assembly control system 160 corresponding to the battery monitoring protection unit, see page 4] coupled to the battery string [see 30] and the fuse [see 80] to monitor and protect the backup power supply [see abstract and page 4]; and a micro-controller processing unit  [see microcontroller 100 that performs the monitoring and battery protection, see page 4] coupled to the battery monitoring 5protection unit [see 160] and the electronic system, wherein the micro-controller processing unit [see 100] estimates a reading voltage error and a resistance of the fuse [such that depending on whether the battery voltage is low via sense resistor 70 and sensing wire 40 in the case where the total voltage of the fuse is overvoltage or undervoltage a fuse control switch 90 is selectively opening and closing the flow to detect an abnormal state such as overcharge “overvoltage” which corresponds to the estimated reading voltage error and in addition when the resistance characteristic of the fuse 80 is deteriorated and monitored via microcontroller 100 sensing a voltage across the fuse and comparing it with a reference range also be interpreted as a reading voltage error.  see page 1, paragraph [0005] and page 2 [1st  and 2nd  paragraphs with page 2]; the micro-controller processing unit [see 100] reads a real-time battery 10discharging current via sense current resistor 70 [see abstract and page 4]; the micro-controller processing unit [see 100] reads and calculates a voltage difference between two terminals via sensing wires 130 of the fuse 80; the micro-controller processing unit [see 100] determines whether to send a fuse replacement message “failure occurrence signal is output corresponding to a fuse replacement message “to the electronic system according to the voltage 15difference between the two terminals of the fuse 80, the reading voltage error, the resistance of the fuse and the real-time battery discharging current [see abstract and page 4].  
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims.
Claim 8 is objected to as being dependent upon a rejected base claim 5, but would be allowable if rewritten in independent form including all of the limitations of the base claim 5 and any intervening claims.

Conclusion
5Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        6/18/22


/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836